 

Case 19-51023-BLS Doc18 Filed 07/10/20 Page 1 of 13

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

 

In re: c ~
WOODBRIDGE GROUP OF COMPANIES, LLC, Case No. 17-12560 ao =
2 eT
Remaining Debtors. 336 =
Sm ©
Pa" By
MICHAEL GOLBERG, in his capacity as Bo Ss ©
Liquidating Trustee of the WOODBRIDGE Se o
LIQUIDATION TRUST, Aly w
Plaintiff,
vs.

Adversary Case No. 19-51023-BLS

SAFE MONEY BROADCASTING, LLC and
MICHAEL P. LITWIN,

Defendants.

 

MICHAEL P. LITWIN’S ANSWER TO ADVERSARY COMPLAINT

NOW COMES Michael P. Litwin, as and for his Answer to the Adversary Complaint,

states as follows:

1. Answering paragraph 1 of Plaintiff's Adversary Complaint, answering Defendant

lacks information sufficient to form a belief about the truth of the allegation and denies same.

2. Answering paragraph 2 of Plaintiff's Adversary Complaint, answering Defendant

lacks information sufficient to form a belief about the truth of the allegation and denies same.

3. Answering paragraph 3 of Plaintiff's Adversary Complaint, answering Defendant

lacks information sufficient to form a belief about the truth of the allegation and denies same.

Jurisdiction and Venue

 
admits.

admits.

Case 19-51023-BLS Doc18 Filed 07/10/20 Page 2 of 13

Answering paragraph 4 of Plaintiff's Adversary Complaint, answering Defendant

Answering paragraph 5 of Plaintiff's Adversary Complaint, answering Defendant

The Parties

The Liquidation Trust

6.

admits.

admits.

admits.

admits.

10.

admits.

11.

admits.

12.

admits.

Answering paragraph 6 of Plaintiff's Adversary Complaint, answering Defendant

Answering paragraph 7 of Plaintiff's Adversary Complaint, answering Defendant

Answering paragraph 8 of Plaintiff's Adversary Complaint, answering Defendant

Answering paragraph 9 of Plaintiff's Adversary Complaint, answering Defendant

Answering paragraph 10 of Plaintiff's Adversary Complaint, answering Defendant

Answering paragraph 11 of Plaintiff's Adversary Complaint, answering Defendant

Answering paragraph 12 of Plaintiff's Adversary Complaint, answering Defendant
Case 19-51023-BLS Doc18 Filed 07/10/20 Page 3 of 13

Defendants

13. | Answering paragraph 13 of Plaintiff's Adversary Complaint, answering Defendant
admits that he is an individual residing in Wisconsin and that he acted as a financial advisor, but
denies the remaining allegations and affirmatively alleges that he does not and has not owned,
managed, dominated, or controlled SMB at any time.

14. Answering paragraph 14 of Plaintiff's Adversary Complaint, answering Defendant
denies.

FACTUAL BACKGROUND

 

15. | Answering paragraph 15 of Plaintiff's Adversary Complaint, answering Defendant
admits the language of the Order but with regard to the remaining allegations, lacks information
sufficient to form a belief about the truth of the allegation and denies same.

16. | Answering paragraph 16 of Plaintiff's Adversary Complaint, answering Defendant
admits that he was not a registered broker-dealer. As to the remaining allegations, lacks
information sufficient to form a belief about the truth of the allegation and denies same.

17. | Answering paragraph 17 of Plaintiff's Adversary Complaint, answering Defendant
lacks information sufficient to form a belief about the truth of the allegation and denies same.

18. | Answering paragraph 18 of Plaintiff's Adversary Complaint, answering Defendant
lacks information sufficient to form a belief about the truth of the allegation and denies same.

19. Answering paragraph 19 of Plaintiffs Adversary Complaint, answering Defendant
lacks information sufficient to form a belief about the truth of the allegation and denies same.
The Proof(s) of Claim

20. | Answering paragraph 20 of Plaintiff's Adversary Complaint, answering Defendant

admits that SMB was scheduled by the Debtors for claims as identified in Exhibit A. As to the
Case 19-51023-BLS Doc18 Filed 07/10/20 Page 4 of 13

remaining allegations, lacks information sufficient to form a belief about the truth of the allegation
and denies same.

21. Answering paragraph 21 of Plaintiff's Adversary Complaint, answering Defendant
denies as to the allegations against him, but as to the allegations against SMB, lacks information
sufficient to form a belief about the truth of the allegation and denies same.

The Transfers

22. Answering paragraph 22 of Plaintiff's Adversary Complaint, answering Defendant
lacks information sufficient to form a belief about the truth of the allegation and denies same.

23. | Answering paragraph 23 of Plaintiff's Adversary Complaint, answering Defendant
lacks information sufficient to form a belief about the truth of the allegation and denies same.

FIRST CLAIM FOR RELIEF
Avoidance and Recovery of Preferential Transfers

24. Answering paragraph 24 of Plaintiff's Adversary Complaint, answering Defendant
incorporates by reference and reasserts his replies to each of the preceding allegations of the
Plaintiff's Adversary Complaint.

25. Answering paragraph 25 of Plaintiff's Adversary Complaint, answering Defendant
lacks information sufficient to form a belief about the truth of the allegation and denies same.

26. | Answering paragraph 26 of Plaintiff's Adversary Complaint, answering Defendant
lacks information sufficient to form a belief about the truth of the allegation and denies same.

27. Answering paragraph 27 of Plaintiff's Adversary Complaint, answering Defendant
denies.

28. | Answering paragraph 28 of Plaintiff's Adversary Complaint, answering Defendant

denies.
Case 19-51023-BLS Doc18 Filed 07/10/20 Page 5 of 13

SECOND CLAIM FOR RELIEF
Avoidance and Recovery of Actual Intent Fraudulent Transfers — Bankruptcy Code

29. Answering paragraph 29 of Plaintiff's Adversary Complaint, answering Defendant
incorporates by reference and reasserts his replies to each of the preceding allegations of the
Plaintiff's Adversary Complaint.

30. | Answering paragraph 30 of Plaintiff's Adversary Complaint, answering Defendant
lacks information sufficient to form a belief about the truth of the allegation and denies same.

31. | Answering paragraph 31 of Plaintiff's Adversary Complaint, answering Defendant
lacks information sufficient to form a belief about the truth of the allegation and denies same.

32. | Answering paragraph 32 of Plaintiff's Adversary Complaint, answering Defendant
denies.

33. | Answering paragraph 33 of Plaintiff's Adversary Complaint, answering Defendant
denies.

THIRD CLAIM FOR RELIEF
Avoidance and Recovery of Constructive Fraudulent Transfers — Bankruptcy Code

34. Answering paragraph 34 of Plaintiff's Adversary Complaint, answering Defendant
incorporates by reference and reasserts his replies to each of the preceding allegations of the
Plaintiff's Adversary Complaint.

35. | Answering paragraph 35 of Plaintiff's Adversary Complaint, answering Defendant
lacks information sufficient to form a belief about the truth of the allegation and denies same.

36. | Answering paragraph 36 of Plaintiff's Adversary Complaint, answering Defendant

lacks information sufficient to form a belief about the truth of the allegation and denies same.

 

 
Case 19-51023-BLS Doc18 Filed 07/10/20 Page 6 of 13

37. | Answering paragraph 37 of Plaintiff's Adversary Complaint, answering Defendant
denies.

38. | Answering paragraph 38 of Plaintiff's Adversary Complaint, answering Defendant
denies.

FOURTH CLAIM FOR RELIEF

Avoidance and Recovery of Actual Intent Voidable Transactions — State Law

39. Answering paragraph 39 of Plaintiff's Adversary Complaint, answering Defendant
incorporates by reference and reasserts his replies to each of the preceding allegations of the
Plaintiff's Adversary Complaint.

40. | Answering paragraph 40 of Plaintiff's Adversary Complaint, answering Defendant
lacks information sufficient to form a belief about the truth of the allegation and denies same.

41. Answering paragraph 41 of Plaintiff's Adversary Complaint, answering Defendant
lacks information sufficient to form a belief about the truth of the allegation and denies same.

42. Answering paragraph 42 of Plaintiff's Adversary Complaint, answering Defendant
denies.

43. | Answering paragraph 43 of Plaintiff's Adversary Complaint, answering Defendant
lacks information sufficient to form a belief about the truth of the allegation and denies same.

44. Answering paragraph 44 of Plaintiff's Adversary Complaint, answering Defendant
lacks information sufficient to form a belief about the truth of the allegation and denies same.

45. Answering paragraph 45 of Plaintiff's Adversary Complaint, answering Defendant
denies.

FIFTH CLAIM FOR RELIEF

Avoidance and Recovery of Constructive Voidable Transactions — State Law
Case 19-51023-BLS Doc18 Filed 07/10/20 Page 7 of 13

46. | Answering paragraph 46 of Plaintiff's Adversary Complaint, answering Defendant
incorporates by reference and reasserts his replies to each of the preceding allegations of the
Plaintiff's Adversary Complaint.

47. Answering paragraph 47 of Plaintiff's Adversary Complaint, answering Defendant
lacks information sufficient to form a belief about the truth of the allegation and denies same.

48. | Answering paragraph 48 of Plaintiff's Adversary Complaint, answering Defendant
lacks information sufficient to form a belief about the truth of the allegation and denies same.

49. Answering paragraph 49 of Plaintiff's Adversary Complaint, answering Defendant
denies.

50. | Answering paragraph 50 of Plaintiff's Adversary Complaint, answering Defendant
lacks information sufficient to form a belief about the truth of the allegation and denies same.

51. Answering paragraph 51 of Plaintiff's Adversary Complaint, answering Defendant
lacks information sufficient to form a belief about the truth of the allegation and denies same.

52. Answering paragraph 52 of Plaintiff's Adversary Complaint, answering Defendant
_ denies.

SIXTH CLAIM FOR RELIEF (AGAINST ALL DEFENDANTS)
Objection to Claims (Bankruptcy Code Section 502(d))

53. Answering paragraph 53 of Plaintiff's Adversary Complaint, answering Defendant
incorporates by reference and reasserts his replies to each of the preceding allegations of the
Plaintiff's Adversary Complaint.

54. Answering paragraph 54 of Plaintiff's Adversary Complaint, answering Defendant

lacks information sufficient to form a belief about the truth of the allegation and denies same.
Case 19-51023-BLS Doc18 Filed 07/10/20 Page 8 of 13

55. Answering paragraph 55 of Plaintiff's Adversary Complaint, answering Defendant
lacks information sufficient to form a belief about the truth of the allegation and denies same.
SEVENTH CLAIM FOR RELIEF
Equitable Subordination of Claims
56. | Answering paragraph 56 of Plaintiff's Adversary Complaint, answering Defendant
incorporates by reference and reasserts his replies to each of the preceding allegations of the
Plaintiff's Adversary Complaint.

57. Answering paragraph 57 of Plaintiff's Adversary Complaint, answering Defendant

denies.

58. | Answering paragraph 58 of Plaintiff's Adversary Complaint, answering Defendant
denies.

59. | Answering paragraph 59 of Plaintiff's Adversary Complaint, answering Defendant
denies.

60. | Answering paragraph 60 of Plaintiff's Adversary Complaint, answering Defendant
lacks information sufficient to form a belief about the truth of the allegation and denies same.

61. | Answering paragraph 61 of Plaintiff's Adversary Complaint, answering Defendant
denies.

EIGHTH CLAIM FOR RELIEF
Sale of Unregistered Securities (Securities Act Sections 5(a), 5(c), and 12(a))

62. | Answering paragraph 62 of Plaintiff's Adversary Complaint, answering Defendant

incorporates by reference and reasserts his replies to each of the preceding allegations of the

Plaintiff's Adversary Complaint.
Case 19-51023-BLS Doc18 Filed 07/10/20 Page 9 of 13

63. | Answering paragraph 63 of Plaintiff's Adversary Complaint, answering Defendant
lacks information sufficient to form a belief about the truth of the allegation and denies same.

64. Answering paragraph 64 of Plaintiff's Adversary Complaint, answering Defendant

admits.

65. | Answering paragraph 65 of Plaintiff's Adversary Complaint, answering Defendant
denies.

66. | Answering paragraph 66 of Plaintiff's Adversary Complaint, answering Defendant
denies.

67. | Answering paragraph 67 of Plaintiff's Adversary Complaint, answering Defendant
denies.

68. | Answering paragraph 68 of Plaintiff's Adversary Complaint, answering Defendant
denies.

NINTH CLAIM FOR RELIEF
Fraud

69. Answering paragraph 69 of Plaintiff's Adversary Complaint, answering Defendant
incorporates by reference and reasserts his replies to each of the preceding allegations of the
Plaintiff's Adversary Complaint.

70. Answering paragraph 70 of Plaintiff's Adversary Complaint, answering Defendant

denies.

71. Answering paragraph 71 of Plaintiff's Adversary Complaint, answering Defendant
denies.

72. Answering paragraph 72 of Plaintiff's Adversary Complaint, answering Defendant
denies.
Case 19-51023-BLS Doc18 Filed 07/10/20 Page 10 of 13

73. Answering paragraph 73 of Plaintiff's Adversary Complaint, answering Defendant

 

denies.
74. | Answering paragraph 74 of Plaintiff's Adversary Complaint, answering Defendant
denies.
TENTH CLAIM FOR RELIEF
Aiding and Abetting Fraud

75. | Answering paragraph 75 of Plaintiff's Adversary Complaint, answering Defendant
incorporates by reference and reasserts his replies to each of the preceding allegations of the
Plaintiff's Adversary Complaint.

76. | Answering paragraph 76 of Plaintiff's Adversary Complaint, answering Defendant
lacks information sufficient to form a belief about the truth of the allegation and denies same.

77. Answering paragraph 77 of Plaintiff's Adversary Complaint, answering Defendant

denies.

78. | Answering paragraph 78 of Plaintiff's Adversary Complaint, answering Defendant
denies.

79. Answering paragraph 79 of Plaintiff's Adversary Complaint, answering Defendant
denies

80. | Answering paragraph 80 of Plaintiff's Adversary Complaint, answering Defendant
denies.

AFFIRMATIVE DEFENSES
1. Upon information and belief, Plaintiff has failed to state a claim upon which relief may be

granted.
Case 19-51023-BLS Doc18 Filed 07/10/20 Page 11o0f13

2. Upon information and belief, the Debtors’ losses are caused by third parties or other

intervening and/or superseding causes over which this Defendant has no control.

Dated this / 57 day of July, 2020,

Michael P. Litwin, pro se

 

This document was prepared with the assistance of a lawyer. See Wis. Stat. § 802.05(2m).

11
Case 19-51023-BLS Doc18 Filed 07/10/20 Page 12 of 13

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re:
WOODBRIDGE GROUP OF COMPANIES, LLC, Case No. 17-12560

Remaining Debtors.
|

MICHAEL GOLBERG, in his capacity as
Liquidating Trustee of the WOODBRIDGE

LIQUIDATION TRUST,
Plaintiff,
Adversary Case No. 19-51023-BLS

VS.

SAFE MONEY BROADCASTING, LLC and
MICHAEL P. LITWIN,

Defendants.

CERTIFICATE OF MAILING

I, Michael Litwin, certify that on Tal ¥ f , 2020, I mailed my Answer in the above-

referenced case, via regular first class U.S. Mail, proper postage prepaid, to:

Clerk

United States Bankruptcy Court
824 North Market Street, 3"! Floor ~
Wilmington, DE 19801 ao 8
x &
Sz
With a copy to: 33 = a
max
PACHULSKI STANG ZIEHL & JONES LLP r~< = [t]
so 5 O
m2 ©
wo

Andrew W. Caine
Bradford J. Sandler
Colin R. Robinson
919 North Market Street, 17" Floor
Wilmington, DE 19899-8705

 
Case 19-51023-BLS Doc18 Filed 07/10/20 Page 13 of 13

Under penalty of perjury, I declare that the foregoing is true and correct.

P-1-e20 —_

Date Michael P. Litwin
3124 E. Canvasback Ln.
Appleton. WI 54913

 

 
